Title: To Thomas Jefferson from John Fitzgerald, 1 April 1781
From: Fitzgerald, John
To: Jefferson, Thomas



Sir
Alexandria April 1st. 1781

Your Excellency’s Letter by Mr. Custis covering Tobacco Notes for the Purchase of the Encyclopedie I received. I have made the Purchase agreeable to your directions. I have engaged that the Weights of the Tobacco of 1777 shall be made good. The Box I  will have made in a few days and will then take the first Opportunity of Forwarding them to Mr. Hunter.
I am very very respectfully Your Excellency’s most Obedt: Servt.,

John Fitzgerald

